The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 7, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 11 of patent number 10055003.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17129435
Patent 10055003
     1. (New) A first playback device comprising:
     a battery;
     at least one communication interface configured to facilitate communication over at least one data network;
     at least one audio amplifier;
at least one processor; and
     at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the first playback device is configured to:
     while the first playback device receives a data stream and a battery level of the battery is above a threshold, forward at least some data from the data stream to a second playback device using the at least one communication interface;
     while the at least some data from the data stream is being forwarded to the second
playback device, detect that a battery level of the battery is below the threshold; and
     after detection that the battery level of the battery has fallen below the threshold, stop forwarding of the at least some data from the data stream to the second playback device.

     1. (Previously presented) A first playback device comprising:
     one or more batteries;
     one or more processors; and
     tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by the one or more processors, cause the first playback device to perform a method comprising:
     while a battery level of the one or more batteries is above a predefined threshold,
receiving data from a network device and forwarding the data to a second playback device, wherein the data includes audio content for playback by the first and second playback devices;
     playing the audio content in synchrony with the playback of the audio content by the
second playback device;

     after receiving at least a portion of the data from the network device, detecting that the
battery level of the one or more batteries is below the predefined threshold;
     in response to detecting that the battery level of the one or more batteries is below the
predefined threshold, transmitting to at least the network device, a message indicating that the first playback device will stop forwarding data from the network device to the second playback device; and
     while the battery level of the one or more batteries is below the predefined threshold and after transmitting the message, (1) ceasing the forwarding of the data and (ii) continuing to play the audio content by the first playback device in synchrony with the playback of the audio content by the second playback device.
     2. (New) The first playback device of claim 1, wherein the data stream comprises an
audio stream.

     3. (New) The first playback device of claim 2, wherein the program instructions that
are executable by the at least one processor such that the first playback device is configured to forward the at least some data from the data stream to the second playback device comprises program instructions that are executable by the at least one processor such that the first playback device is configured to: forward audio content from the audio stream to the second playback device.
     8. (Previously presented) The first playback device of claim 1, wherein receiving data from the network device and forwarding the data to the second playback device comprises receiving data that includes a command to cause the second playback device to play back the audio content
and forwarding the data that includes the command to the second playback device to cause the second playback device to play back media.
     5. (New) The first playback device of claim 3, wherein the program instructions that
are executable by the at least one processor such that the first playback device is configured to forward the audio content from the audio stream to the second playback device comprises program instructions that are executable by the at least one processor such that the first playback device is configured to: forward the audio content from the audio stream to a plurality of other playback devices
comprising the second playback device.
     5. (Previously presented) The first playback device of claim 1, wherein transmitting the message indicating that the first playback device will stop forwarding data from the network device to the second playback device comprises transmitting a message indicating the battery level.
     7. (New) The first playback device of claim 1, wherein the at least one non-
transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the first playback device is configured to:
after detection that the battery level of the battery is below the threshold, transmit at least
one message comprising an indication that the first playback device will stop forwarding the at least some data from the data stream.
     11. (Currently amended) The non-transitory computer-readable medium of claim 10, wherein the functions further comprise: before receiving data from the network device and forwarding the data to the second playback network device, determining that the battery level is above the predefined threshold; and transmitting a message indicating that the first playback device will forward data from the network device to the second playback device.


As shown from the table above, claims 1 of patent 10055003 teaches the same concept of the instant application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batra (US Patent Application 20110158441).
As per claim 1, Batra teaches the claimed invention comprising: 
a battery [168, fig. 1].
at least one communication interface [172, fig. 2] configured to facilitate communication over at least one data network [0024, 0034, link module works with wireless module 176 to facilitate communication of the devices].
at least one audio amplifier [174, fig. 1] [0022, audio controller 172 includes audio amplifier].
at least one processor [162, fig. 1].
at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the first playback device is configured to [0024, 0043, program stored in the memory executed to implement function of the devices]:
while the first playback [160, fig. 1] device receives a data stream and a battery level of the battery is above a threshold, forward at least some data from the data stream to a second playback device using the at least one communication interface [0021, 0032, 0034, fig. 2, as shown in figure 2 and shown below in steps 205 to 225, if the power is above a threshold, the devices continue transmission to the second device].

    PNG
    media_image1.png
    466
    450
    media_image1.png
    Greyscale

while the at least some data from the data stream is being forwarded to the second playback device, detect that a battery level of the battery is below the threshold [0037, 0038, as pointed out the first wireless devices determine whether the level of power source 168 which is  a battery has fallen below a threshold].
after detection that the battery level of the battery has fallen below the threshold, stop forwarding of the at least some data from the data stream to the second playback device [0006, 0028, 0030, as pointed out if the battery level as fallen below a threshold, the device perform a mode switch operation which includes stop transmission or operate in an end mode or slave mode where the device is not transmitting data, but receiving].

As per claim 2, Batra teaches the data stream comprises an audio stream [0013, fig. 1, audio transmitting devices from one to another].

As per claim 3, Batra teaches forward audio content from the audio stream to the second playback device [0021, 0032, 0034, fig. 2, as shown in figure 2 and shown above in steps 205 to 225, if the power is above a threshold, the devices continue transmission to the second device].

As per claim 4, Batra teaches using the at least one audio amplifier, play back the audio content from the audio stream in synchrony with the second playback device [0035, 0040, synchronous transmission or paly from one device to another device].

As per claim 5, Batra teaches forward the audio content from the audio stream to a plurality of other playback devices comprising the second playback device [0012, in figure 1, multiple devices, but only 3 devices are shown; where 2 speakers as shown 160 and 180].

As per claims 6, 8-13, 15-18, and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 6, 8-13, 15-18, and 20 are also anticipated by Batra for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindahl (US 20130109339) teaches power management techniques for buffering and playback audio broadcast data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187